DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 and 08/25/2022 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In paragraph 1, where it says “U.S. Application Serial No. 16/748,790, filed on January…” should be --U.S. Application Serial No. 16/748,790, now U.S. Patent No. 11,422,941, filed on January…--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,565,115 in view of Rowlands et al. (US2012/0047548). 
Claim 1 of the present application corresponds to claim 1 of the ‘115 patent, where “receive a first request from a host device to read…” corresponds to claim 1, lines 2-7 of the ‘115 patent; “read the first data from the memory…” corresponds to claim 1, lines 8-9 of the ‘115 patent;  “read the second data from the memory device…” corresponds to claim 1, lines 10-11 of the ‘115 patent; “write the first data and the second data…” corresponds to claim 1, lines 12-13 of the ‘115 patent; “ read the first and second data from the first cache…” corresponds to claim 1, lines 14-15 of the ‘115 patent; and “deliver the first and second data…” corresponds to claim 1, line 16 of the ‘115 patent.
The ‘115 patent does not teach a first CPU; at least one additional CPU; a memory device coupled to both the first CPU and the at least one additional CPU; and a controller coupled to the memory system, the controller configured to: receive a first request from a host device to read a first data and a second request to read a second data from a memory device that is coupled to a plurality of CPUs.
However, Elrich et al. teaches a first CPU (see Fig. 1 and paragraph 29, CPU 104); at least one additional CPU (see Fig. 1 and paragraph 28; controller 102); a memory device coupled to both the first CPU and the at least one additional CPU (see Fig. 1 and paragraphs 30, 33 and 37; cache 116 and HDDs 112); and a controller coupled to the memory system, the controller configured to: receive requests from a host device to read a first data and requests to read a second data from a memory device (see paragraphs 30 and 33; disk controller may be coupled to a cache 116, such as a memory structure utilized as a holding and organizing structure for data moving between the host interface controller 102 and the hard disk drives 112).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Claim 2 of the present application corresponds to claim 2 of the ‘115 patent, where “wherein the memory device is a NAND…” corresponds to claim 2, lines 1-2 of the ‘115 patent.

Claim 3 of the present application corresponds to claim 3 of the ‘115 patent, where “wherein the memory device is a hard disk…” corresponds to claim 3, lines 1-2 of the ‘115 patent.

Claim 8: The ‘115 patent does not explicitly teach wherein the controller is configured to determine whether the first data is disposed in the first cache storage.
However, Rowlands et al. teaches wherein the controller is configured to determine whether the first data is disposed in the first cache storage (see paragraph 47; a check is performed by the "is LBA in cache" 324 to determine if all of the requested LBAs are in the cache 116. If the desired LBAs are in the cache 116, the flow mover to the "return" 318 to allow the CPU 104 to initialized the host interface controller 102 to transfer the data).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Claim 9: The ‘115 patent does not explicitly teach wherein the controller is configured to deliver the first data to a host device upon determining that the first data is in the first cache storage.
However, Rowlands et al. teaches wherein the controller is configured to deliver the first data to a host device upon determining that the first data is in the first cache storage (see paragraph 47; a check is performed by the "is LBA in cache" 324 to determine if all of the requested LBAs are in the cache 116. If the desired LBAs are in the cache 116, the flow mover to the "return" 318 to allow the CPU 104 to initialized the host interface controller 102 to transfer the data (i.e., data is delivered to the host if it is found in cache)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Claim 10: The ‘115 patent does not explicitly teach wherein the controller is further configured to read the first data from the first cache storage.
However, Rowlands et al. teaches wherein the controller is further configured to read the first data from the first cache storage (see paragraph 47; a check is performed by the "is LBA in cache" 324 to determine if all of the requested LBAs are in the cache 116. If the desired LBAs are in the cache 116, the flow mover to the "return" 318 to allow the CPU 104 to initialized the host interface controller 102 to transfer the data (i.e., data is read from the cache and delivered to host)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Claim 11: The ‘115 patent does not explicitly teach wherein the controller is configured to read the first data from the memory device upon determining that the first data is not disposed in the first cache storage.
However, Rowlands et al. teaches wherein the controller is configured to read the first data from the memory device upon determining that the first data is not disposed in the first cache storage (see paragraphs 48, 59 and 63; if the desired LBAs are not in the cache the program flow takes a "not found in cache" 326 to a "go to read ahead settings" 328 for further processing… program of the present invention enables the network storage system 100 to read relevant data from the hard disk drives 112 by effectively dividing the prefetch reads in to smaller sizes and doing many prefetch reads instead of one large read prefetch for every host read command).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Claim 12: The ‘115 patent does not explicitly teach wherein the controller is configured to write the first data into the first cache storage.
However, Rowlands et al. teaches wherein the controller is configured to write the first data into the first cache storage (see paragraphs 48, 59 and 63; if the desired LBAs are not in the cache the program flow takes a "not found in cache" 326 to a "go to read ahead settings" 328 for further processing… program of the present invention enables the network storage system 100 to read relevant data from the hard disk drives 112 by effectively dividing the prefetch reads in to smaller sizes and doing many prefetch reads instead of one large read prefetch for every host read command (i.e., if data is not present in cache, data is read from disk drives and written in cache)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Claim 13: The ‘115 patent does not explicitly teach wherein the controller is configured to deliver the first data to a host device from the first cache storage.
However, Rowlands et al. teaches wherein the controller is configured to deliver the first data to a host device from the first cache storage (see paragraph 47; a check is performed by the "is LBA in cache" 324 to determine if all of the requested LBAs are in the cache 116. If the desired LBAs are in the cache 116, the flow mover to the "return" 318 to allow the CPU 104 to initialized the host interface controller 102 to transfer the data (i.e., data is delivered to the host if it is found in cache)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Claim 14: The ‘115 patent does not explicitly teach wherein the controller is configured to prefetch LBA data.
However, Rowlands et al. teaches wherein the controller is configured to prefetch LBA data (see paragraph 44; If the desired LBAs are not found in the cache 116, the flow takes a "not found" 312 path to a "read ahead LBA equal to Passed LBA" 314. In this state, the read ahead LBA is passed to the read ahead function. The read ahead LBA will be equal to the current read LBA plus the number of logical blocks requested to read by the host (i.e., LBA data is prefetched)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘115 patent to include the above mentioned to optimize the performance of the apparatus (see Rowlands, paragraphs 9 and 39).

Allowable Subject Matter
Claim 4-7 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if Double Patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogan et al. (US 2014/0281588) teaches generating efficient reads for a system having non-volatile memory ("NVM").
Khare et al. (US 6,615,319) teaches receiving a read request from a first node in a multi-node computer system to read data from a memory at a second node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139